Case 5:20-cv-00041-EKD Document 25-1 Filed 09/21/20 Page 1 of 7 Pageid#: 484




                                                             EXHIBIT
                                                                 1
Case 5:20-cv-00041-EKD Document 25-1 Filed 09/21/20 Page 2 of 7 Pageid#: 485
Case 5:20-cv-00041-EKD Document 25-1 Filed 09/21/20 Page 3 of 7 Pageid#: 486
Case 5:20-cv-00041-EKD Document 25-1 Filed 09/21/20 Page 4 of 7 Pageid#: 487
Case 5:20-cv-00041-EKD Document 25-1 Filed 09/21/20 Page 5 of 7 Pageid#: 488
Case 5:20-cv-00041-EKD Document 25-1 Filed 09/21/20 Page 6 of 7 Pageid#: 489
Case 5:20-cv-00041-EKD Document 25-1 Filed 09/21/20 Page 7 of 7 Pageid#: 490
